ORDER

Upon consideration of the Consent to Disbarment from the practice of law filed by Michael W. Shay in accordance with Maryland Rule 16-712d2, and the written recommendation of Bar Counsel, it is this 2nd day of February, 2000,
ORDERED, by the Court of Appeals of Maryland, that Michael W. Shay, be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Michael W. Shay from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in the State.